UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2443



JAMES E. MUIR,

                                            Plaintiff - Appellant,

          versus

FEDERICO F. PENA, Secretary; GRACE CRUNICAN;
THOMAS R. HUNT; THOMAS W. MARA; BLENDA
YOUNGER; DONALD R. DURKEE; ARTHUR A. LOPEZ;
SUSAN E. SCHRUTH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-1600-CCB)


Submitted:   February 27, 1997            Decided:   March 10, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Muir, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to reconsider. We review denial of such a motion for abuse of

discretion. Temkin v. Frederick County Comm'rs, 945 F.2d 716, 724
(4th Cir. 1991). When the motion raises no new arguments but merely

requests the district court to reconsider a legal issue or "change

its mind," relief is not authorized. United States v. Williams, 674

F.2d 310, 312-13 (4th Cir. 1982). Here, Appellant raised no argu-

ment that would alter the district court's res judicata ruling.

Therefore, the district court did not abuse its discretion in deny-
ing the motion, and we affirm its ruling. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2